--------------------------------------------------------------------------------

EXHIBIT 10.22
 
AGREEMENT BETWEEN ZORO MINING CORP.
 
AND MINEX VENTURES II, LLC
 


 
This Agreement (the “Agreement”) is made and entered into by and between Minex
Ventures II, LLC, a Colorado Limited Liability Company (“Minex”) and Zoro Mining
Corp., a Nevada Corporation (“Zoro”) effective as of September 27, 2011.
 
Whereas, Zoro has entered into that certain Letter of Intent (“LOI”) with Yura
Exploracion S.A.C., a closed Peruvian company (“YE”), Donald LeRoy Stiles, an
individual and single man residing in the Republic of Peru (“Stiles”) and South
American Immobiliara S.A.C., a Peruvian company (“SAI”);
 
Whereas, pursuant to the LOI, Zoro has the right to earn a joint venture
interest in YE’s Yura Yebecahas Mining Project located in Arequipa, Peru (“Yura
Project”);
 
Whereas, Minex has materially assisted Zoro in negotiating the LOI, advancing
exploration activities on the Yura Project and funding of various expenses, all
as further set forth hereafter;
 
Now, therefore, for valuable consideration given and received the parties do
hereby agree as follows:
 
1.           The Yura Exploration Program.    Zoro commits to diligently
commence, pursue and complete the Yura Exploration Program (as such term is
defined in the LOI) set forth in the LOI and ensure timely compliance with the
requirements thereof.  Zoro acknowledges and agrees that should Zoro fail to
diligently and timely initiate, pursue or complete the Yura Exploration Program,
or if Zoro is otherwise in default of the LOI, Minex shall have the right to
elect, upon 30 days written notice to Zoro, to require Zoro to assign its right,
title and interest in and to the LOI to Minex, or Minex’s designee.  From and
after such election by Minex, Zoro acknowledges and agrees that (a) Minex, or
its designee, shall be entitled to receive all of the rights and benefits under
the LOI that Zoro was to have received and (b) Zoro shall no longer have any
right or interest in the Yura Project.
 
2.           Existing Contributions of Minex:     Zoro acknowledges that Minex
has previously made the following contributions:
 
(a)           Minex has contributed the sum of not less than US$1.6 million
hereunder, which sum has been used to fund, among other things, (i) exploration
of the Yura Project, including payment of the on-site project geologist, (ii)
overhead expenses associated with the Peruvian operation, and (iii) concession
fees on the Yura Project; and
 
(b)           Minex has relieved Zoro from incurring the expense of completing
the acquisition of approximately 1,500 hectares of exploration concessions knows
as the Fortuna Properties which are now being vended into YE as part of the part
of the Yura Project, and which would have required Zoro to issue 6.4 million
shares of common stock and pay US$325,000.00 in cash to the Fortuna Vendors.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
The agreed value of the above contributions from Minex is US$3 million and in
consideration for the above contributions Zoro agrees to issue 18 million shares
of common stock to Minex or to those designated by Minex, subject to satisfying
applicable securities laws.
 
3.           Future Contributions of Minex.    Minex also commits to use its
best efforts to raise and provide to Zoro, no later than one hundred and twenty
(120) days following the later of (a) obtaining appropriate exploration permits
for the Yura Project, and (b) agreement by Zoro and Minex upon the terms,
conditions and pricing of a private placement, funding in the amount of
US$600,000 (“Initial Funding”) through private placements units consisting of
Zoro shares, and warrants to purchase Zoro shares, with proceeds to be used for
an initial exploration and drilling program at the Yura Project and additional
working capital for Zoro.  Additionally, Minex commits to raise and provide to
Zoro, no later than sixty (60) days following completion of the Initial Funding
an additional amount of US$600,000 through a similar private placement (the
“Additional Funding”).
 
Zoro acknowledges that, under the LOI, Zoro is required to furnish a proposed
Yura Exploration Program to YE for its review and approval.  The proceeds from
Initial Funding and Additional Funding described herein shall be utilized to
fund the initial activities of Zoro under the proposed Yura Exploration Program
upon Zoro obtaining approval of YE to the Yura Exploration Program.  Minex shall
also have the right to review and approve the proposed Yura Exploration Program,
which approval shall not be unreasonably withheld.
 
Further, the parties acknowledge that from and after receipt by Zoro of the
Initial Funding, Zoro shall be responsible for the payment of the sums due to Ed
Gates, who is currently the on-site project geologist for the Yura Project.
 
Minex and Zoro acknowledge and agree that Minex and Zoro must agree upon the
terms, conditions, and pricing of the private placement of Zoro shares and
warrants as a condition precedent to Minex’s obligation to provide the Initial
Funding and the Additional Funding.  In the event that any of the following
occurs, the parties each acknowledge and agree that Minex shall be relieved from
the obligations described in this paragraph 3:  (a) failure of Minex and Zoro to
reasonably agree upon the terms, conditions and pricing of the private placement
for the Initial Funding on or before November 1, 2011; (b) in the event that
Zoro enters into an agreement with an alternative capital provider to provide
funds sufficient to perform the initial stages of the Yura Exploration Program
prior to the date upon which Minex was to raise the Initial Funding or
Additional Funding (in which event Minex agrees to provide good faith
appropriate support to the alternative capital provider); or (c) the price of
Zoro common stock declines to such an extent that the ability for Minex to
successfully raise the Initial Funding or Additional Funding is impractical or
materially impaired, as determined in the reasonable opinion of Zoro and Minex.
 

 
2

--------------------------------------------------------------------------------

 

4.           Zoro Commitments and Obligations.    Zoro represents and warrants
to Minex as follows:
 
(a)           Minex shall have the right to appoint two (2) members to the board
of directors of Zoro; and
 
(b)           Zoro agrees to use reasonable commercial efforts to pursue the
listing of its common stock on TSX Venture Exchange or similar Canadian-based
stock exchange, with the intent of being listed on such by December 31,
2012.  In this regard, Zoro agrees to provide on a monthly basis to Minex a
brief, but concise and accurate description of Zoro’s progress towards its
pursuit of becoming a listed entity in Canada.
 
5.           Representations and Warranties.    Each party represents and
warrants to the other party that:
 
           (a)           it is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, with full power and
authority lawfully to conduct its business as currently conducted;
 
(b)           it has the power and authority to enter into this Agreement and to
carry out its obligations hereunder;
 
(c)           the execution and delivery of this Agreement and the consummation
of the transactions provided for hereby have been duly authorized by each party,
and no other proceeding on the part of such party is necessary to authorize the
execution or delivery of this Agreement or the consummation of any of the
transactions contemplated hereby;
 
(d)           this Agreement has been duly executed and delivered by each party
and constitutes a legal, valid and binding obligation of such party, enforceable
against it in accordance with the terms set forth herein;
 
(e)           the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not, as applicable,
(i) conflict with or violate any provision of any constitutive or other
governing document of such party, (ii) violate, conflict with or result in the
breach or termination of, or otherwise give any other person the right to
accelerate, renegotiate or terminate or receive any payment, or constitute a
default, event of default or an event which with notice, lapse of time, or both,
would constitute a default or event of default, under the terms of any material
contract or other obligation to which such party is a party or is bound, or
(iii) constitute a violation by any such party of any applicable law;
 
(f)           there is no suit, action, claim, arbitration or similar proceeding
or investigation pending, or to the knowledge of each party, threatened against
such party (i) which, if adversely resolved, would be reasonably likely to have
a material adverse effect on the Company or the ability of the Company to
operate its business; (ii) with respect to which there is a reasonable
likelihood of a determination which would prevent any party from consummating
the transactions contemplated in this Agreement or fulfilling the obligations of
such party under this Agreement; or (iii) which seeks to obtain damages in
respect of the consummation of the transactions contemplated in this Agreement;
and
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
           (g)           each party has read and fully understands this
Agreement and consulted with independent counsel to the extent it deemed
necessary prior to its execution of this Agreement.
 
6.           Venue and Jurisdiction.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado without regard
to its principles regarding conflict of laws.  The parties agree that the
federal and state courts of Colorado shall have exclusive jurisdiction over any
litigation with respect to this Agreement and by execution of this Agreement,
each party irrevocably submits to such jurisdiction.
 
7.           Amendment and Waiver.    Any party may waive any provision hereof
intended for its benefit in writing.  No failure or delay on the part of any
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof.  This Agreement shall not be amended except in writing and
signed by all parties.
 
8.           Counterparts.    This Agreement may be executed in one or more
counterparts by the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which together shall be
deemed to constitute one and the same agreement.
 
9.           Successors and Assigns.    This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties
hereto.
 


 


 
[Signatures on following page]
 


 


 
 
 
 
 


 


 

 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties execute this Agreement as of the day and year
first above written.
 


 
Zoro Mining Corp.
A Nevada Corporation


 
By:          /s/ Harold Gardner          
Name:    Harold Gardner
Title:      President and CEO


 


 
Minex Ventures II, LLC
A Colorado Limited Liability Company


 
By:          GST Investments, LLC
Manager of Minex Ventures II, LLC


 
By:         /s/ Gwendolyn K. Stimple          
Name:   Gwendolyn K. Stimple
Title:     Manager



 
 
 
5

--------------------------------------------------------------------------------